 



Exhibit 10.1.1
(NEUSTAR LOGO) [w27475w2747506.gif]
December 4, 2006
Mel Clay, NAPM LLC Co-Chair
BellSouth
675 W. Peachtree St. N.E.
Room 20G40
Atlanta, GA 30375
Tim Decker, NAPM LLC Co-Chair
Verizon
600 Hidden Ridge
MC: HQE02N40
Irving, TX 75038
Re: Modifications to the Scheduled Service Unavailability (SSU) Window
Dear Mel and Tim:
On November 14, 2006, the LNPA-WG issued a recommendation for service provider
maintenance windows. As a result, the NPAC SSU window must be conformed to the
LNPA-WG’s recommendation. Therefore, effective on January 1, 2007, and for one
(I) year thereafter, the following modifications to Paragraph 1 (Amendment to
Exhibit G) of Exhibit 1 (Attachment 3 to SOW 25) of SOW 31 shall take effect:

  1.   The “20 Hour Requirement” is hereby suspended,     2.   The “Sunday
Requirement” is hereby amended to read:

0 hours for any day other than Sunday within the month (the “Sunday
Requirement”).

  3.   The “6 am Requirement” is hereby renamed the “SSU Window Requirement”,
and amended to read:

  §   NeuStar’s Scheduled Service Unavailability must commence no earlier than
and be completed no later than the following schedule:

  i.   For the first Sunday of each month, no earlier than 00:00:00 CT and no
later than 09:00:00 CT     ii.   For subsequent Sundays of each month, no
earlier than 00:00:00 CT and no later than 07:00:00 CT

  4.   The “Single Event Requirement” is hereby suspended.

So long as the foregoing is in effect, the NAPM and NeuStar also agree to the
following modification to Paragraph 3 (Additional Obligations) of Exhibit 1
(Attachment 3 to SO W25) of SOW 31:
(NEUSTAR LOGO) [w27475w2747507.gif]

 



--------------------------------------------------------------------------------



 



  5.   The requirement for an “Advanced Notification” is hereby suspended.    
6.   The requirement that a “Post Mortem Report” included Planned Down Time
(Start and End Time) and Duration is hereby suspended.

NAPM and NeuStar agree that SLR-21 (Scheduled Service Unavailability
Notification) in Exhibit G (Service Level Requirements) under each of the seven
(7), regional Contractor Services Agreement for NPAC/SMS (the “Master
Agreement(s)”) shall be suspended so long as this letter is in effect, except
that Scheduled Service Unavailability Notification shall be sent for maintenance
(both routine and non-routine) taken outside the window set forth in the “SSU
Window Requirement,” If the terms and conditions of the Master Agreements
require it, then the NAPM and NeuStar shall amend Exhibit G to reflect the
foregoing without prejudice to NeuStar.
This letter supersedes the October 12, 2005 letter between the parties.
This letter shall automatically renew for additional one (1) year periods unless
either party provides the other with written notice of its intention not to
renew no later than thirty (30) days prior to the expiration of the
then-applicable one (1) year period.
If the NAPM agrees with this letter, please counter-sign below and return an
original to my attention. As always, I am happy to discuss this matter with you
in further detail.

                      Sincerely yours,       Acknowledged and agreed:    
 
                    /s/ Michael O’Connor       /s/ Mel Clay                  
Michael O’Connor       Mel Clay     VP, Customer Relations       Co-Chair    
NeuStar, Inc.       NAPM LLC    
Date:
  5 Dec 2006       Date:   12/11/2006    
 
                   
 
                                /s/ Tim Decker                               Tim
Decker                 NAPM LLC Co-Chair    
 
          Date:   12/11/2006    
 
                   

     
CC (via PDF):
  Gary Sacra, NAPM LLC Project Executive
 
  Paula Jordan, NAPM LLC Project Executive
 
  Ron Steen, NAPM LLC Project Executive
 
  Gene Saulmon, NAPM LLC CIC Chair
 
  Dan Sciullo, NAPM Counsel

 



--------------------------------------------------------------------------------



 



              Statement of Work No. 50 (NE)   September 1, 2006
SOW:
  o   No    
 
  þ   Yes    

Pursuant to Instruction 2 to Item 601 of Regulation S-K, NeuStar, Inc. has filed
an agreement with the Northeast Carrier Acquisition Company, LLC, which is one
of seven agreements that are substantially identical in all material respects
other than the parties to the agreements. North American Portability Management,
LLC succeeded to the interests of Northeast Carrier Acquisition Company, LLC and
each of the other entities listed below. The following list identifies the other
parties to the six agreements that have been omitted pursuant to Instruction 2
to Item 601:

  •   LNP, LLC (Midwest)     •   Southwest Region Portability Company, LLC     •
  Western Region Telephone Number Portability, LLC     •   Southeast Number
Portability Administration Company, LLC     •   Mid-Atlantic Carrier Acquisition
Company, LLC     •   West Coast Portability Services, LLC

 

 



--------------------------------------------------------------------------------



 



              Statement of Work No. 50 (NE)   September 1, 2006
SOW:
  o   No    
 
  þ   Yes    

(NEU STAR LOGO) [w27475w2747540.gif]
STATEMENT OF WORK UNDER
CONTRACTOR SERVICES AGREEMENT
FOR
NUMBER PORTABILITY ADMINISTRATION CENTER / SERVICE
MANAGEMENT SYSTEM
MODIFICATION OF ESCROW AGREEMENT
AND
ESTABLISHMENT OF A LETTER OF CREDIT
CONFIDENTIAL

Page 1



--------------------------------------------------------------------------------



 



              Statement of Work No. 50 (NE)   September 1, 2006
SOW:
  o   No    
 
  þ   Yes    

STATEMENT OF WORK
UNDER
CONTRACTOR SERVICES AGREEMENT FOR NPAC/SMS
Modification of Escrow Agreement
1.0 PARTIES
This SOW (this “Statement of Work” or “SOW”) is entered into pursuant to both
Article 13 and Article 30 of, and upon execution shall be a part of, each of the
seven separate Contractor Services Agreements for Number Portability
Administration Center/Service Management System, as amended and in effect
immediately prior to the SOW Effective Date (each such agreement referred to
individually as the “Master Agreement” and collectively as the “Master
Agreements”), by and between NeuStar, Inc., a Delaware corporation
(“Contractor”), and the North American Portability Management LLC, a Delaware
limited liability company (the “Customer”), as the successor in interest to and
on behalf of the respective limited liability companies listed below for the
separate Service Areas (referred to individually as a “Subscribing Customer” and
collectively as “Subscribing Customers”).

  •   Mid-Atlantic Carrier Acquisition Company, LLC     •   LNP, LLC (Midwest)  
  •   Northeast Carrier Acquisition Company, LLC     •   Southeast Number
Portability Administration Company, LLC     •   Southwest Region Portability
Company, LLC     •   West Coast Portability Services, LLC     •   Western Region
Telephone Number Portability, LLC

2.0 EFFECTIVENESS AND DEFINED TERMS
This SOW shall be effective as of the 1st day of September 2006 (the “SOW
Effective Date”), conditioned upon execution by Contractor and Customer on
behalf of all Subscribing Customers. The number in the upper left-hand corner
refers to this SOW. Capitalized terms used herein without definition or which do
not specifically reference another agreement shall have the meanings as defined
in the Master Agreement.
3.0 SCOPE OF ADDITIONAL SERVICES
Contractor shall perform the Additional Services set forth herein. The
Additional Services under this SOW consist exclusively of the work set forth in
Section 8.0 below. The Additional Services under this SOW, including the subject
matter hereof, are not, and shall not be interpreted as, an Enhancement to the
NPAC/SMS Software.
CONFIDENTIAL

Page 2



--------------------------------------------------------------------------------



 



              Statement of Work No. 50 (NE)   September 1, 2006
SOW:
  o   No    
 
  þ   Yes    

4.0 OUT OF SCOPE SERVICES
This SOW contains the agreed upon terms and conditions that shall govern
Contractor’s performance of the Additional Services described herein. The
Additional Services provided for in this SOW shall not be interpreted, implied,
or assumed to include any other service(s), including additional or changed
services, not specifically described in Article 3 (Scope of Additional Services)
above. Any and all requested or required services or change orders (hereinafter
“Out of Scope Services”) may be provided in accordance with the Master Agreement
and, specifically, Article 13 (Additional Services) of the Master Agreement.
5.0 APPLICABLE DOCUMENTS
The following internal documents are applicable to the Additional Services
contemplated under this SOW:
               Functional Requirements Specifications
               Requirements Traceability Matrix
               System Design
               Detailed Design
               Integration Test Plan
               System Test Plan
               NPAC Software Development Process Plan
               User Documentation
6.0 IMPACTS ON MASTER AGREEMENT

         
 
       
 
  None   Master Agreement
 
       
 
  None   Exhibit B Functional Requirements Specification
 
       
 
  None   Exhibit C Interoperable Interface Specification
 
       
 
  None   Exhibit E Pricing Schedules
 
       
 
  None   Exhibit F Project Plan and Test Schedule
 
       
 
  None   Exhibit G Service Level Requirements
 
       
 
  None   Exhibit H Reporting and Monitoring Requirements
 
       
 
  None   Exhibit J User Agreement Form
 
       
 
  None   Exhibit K External Design
 
       
 
  None   Exhibit L Infrastructure/Hardware
 
       
 
  þ   Exhibit M Software Escrow Agreement
 
       
 
  None   Exhibit N System Performance Plan for NPAC/SMS Services
 
       
 
  None   Disaster Recovery
 
       
 
  None   Back Up Plans
 
       
 
  None   Gateway Evaluation Process (Article 32 of Master Agreement)

CONFIDENTIAL

Page 3



--------------------------------------------------------------------------------



 



              Statement of Work No. 50 (NE)   September 1, 2006
SOW:
  o   No    
 
  þ   Yes    

7.0 COMPENSATION AND PAYMENT
Except as otherwise specifically set forth in Exhibit M of the Master Agreement,
this SOW does not entitle Contractor to compensation.
8.0 MASTER AGREEMENT MODIFICATIONS
8.1 Software Escrow Modification
Under Statement of Work No. 11 (SOW11), effective February 1, 1999, Contractor
performed certain Additional Services specifically for the expansion of the
current LNPA Billing and Collection Operations and System to support the
requirements mandated in the FCC’s Matter of Telephone Number Portability, Third
Report and Order, CC Docket 95-116, RM 8535, FCC 98-82. Under its express terms,
the Additional Services set forth in Statement of Work No. 11 are not an
Enhancement to the NPAC/SMS, as defined in the Master Agreements.
Nonetheless, Contractor and Customer have agreed to deposit into escrow certain
customized code (the “Customized Modules”) relating to, but separate from,
Contractor’s third party billing software (the “Third Party Billing Software”)
used by Contractor to operate the LNPA Billing and Collection Operations and
System. Consequently, the Parties hereby amend Exhibit A (Materials to be
Deposited) to Exhibit M (Software Escrow Agreement) of the Master Agreement as
set forth herein. Nothing contained in this SOW shall be interpreted to require,
under the Master Agreement or otherwise, the deposit into escrow of the
Customized Modules or Third Party Billing Software.
8.2 Escrow Agent
The Parties hereby acknowledge that Section 8.1 (Entire Agreement) of the
Software Escrow Agreement allows Contractor and Customer to amend Exhibit A
(Materials to be Deposited) of Exhibit M (Software Escrow Agreement) without the
escrow agent’s consent. However, if and to the extent that any modifications to
the Software Escrow Agreement (i.e., Exhibit M to the Master Agreement) set
forth herein require assent by the escrow agent identified therein, Contractor
and Customer agree to in good faith cooperate in causing the escrow agent to
assent to the modifications set forth and agreed to herein.
8.3 Modifications
Exhibit M to the Master Agreement is hereby amended as follows:
     (a) Add the following to the end of the list that comprises Exhibit A to
Exhibit M of the Master Agreement:

  •   The Customized Modules, if any, supplementing the Third Party Billing
Software that Contractor deploys for billing LNP customers.

     (b) Add the following at the end of Section 1.1 (Obligation to Make
Deposit):
CONFIDENTIAL

Page 4



--------------------------------------------------------------------------------



 



              Statement of Work No. 50 (NE)   September 1, 2006
SOW:
  o   No    
 
  þ   Yes    

Contractor and Customer may agree from time to time to the inclusion of other
materials to Exhibit A hereunder as Escrow Materials, whether or not required to
be deposited by the NPAC/SMS Agreements.
     (c) Delete and replace in its entirety subparagraph (d) to Section 1.5
(Contractor’s Representations) with the following:
d. The Escrow Materials consist of all materials required by the NPAC/SMS
Agreement to be deposited with Escrow Agent and any other materials that
Contractor and Customer may otherwise agree to include as Escrow Materials,
whether or not required to be deposited by the NPAC/SMS Agreement.
9.0 ESTABLISHMENT OF LETTER OF CREDIT
Customer and Contractor agree to the establishment of an irrevocable, stand-by
letter of credit (the “Letter of Credit”) for the benefit of the Customer as
resolution of a disagreement between Contractor and the Customer over escrow
obligations concerning Third Party Billing Software used by NeuStar to bill
Allocated Payors. For the avoidance of doubt, the rights to the Letter of Credit
described in this Article 9 are enjoyed by the Customer, and are not extended
individually to the Subscribing Customers.
9.1 Background
SOW11 provided for the performance of Additional Services for “the expansion of
the current LNPA Billing and Collection Operations and System to support the
requirements mandated in the FCC’s Matter of Telephone Number Portability, Third
Report and Order,” which Additional Services the Parties expressly provided in
SOW11 “are not an Enhancement to the NPAC SMS.” Contractor purchased the Third
Party Billing Software from PeopleSoft, now known as Oracle USA (“Oracle”),
under a license agreement (the “License Agreement”). Customer requested that
Contractor deposit into escrow the Third Party Billing Software. Contractor
responded that it has no rights from Oracle under the License Agreement to
either deposit the Third Party Billing Software into escrow or otherwise
transfer a license to such Third Party Billing Software to any third party,
including Customer.
9.2 Limited Transfer Right
On or about September 26, 2005, Oracle USA, as successor in interest to
PeopleSoft, informed Contractor and the Customer that it would agree to a
modification to the License Agreement with Contractor for the Third Party
Billing Software to allow a limited transfer right to the Customer, under terms
and conditions substantially in conformance with the following (the “Amended
Terms”);
Divestiture. If another company is created through a divestiture or
reorganization of Customer’s business (“Divested Entity”) or in the event of the
bankruptcy, insolvency, impending dissolution of Licensee as an ongoing business
or in the event of the
CONFIDENTIAL

Page 5



--------------------------------------------------------------------------------



 



              Statement of Work No. 50 (NE)   September 1, 2006
SOW:
  o   No    
 
  þ   Yes    

termination of one or more of the agreements between the NAPM LLC and NeuStar,
Inc., such Divested Entity may use a portion of the licenses provided under this
Ordering Document for up to six months, on notice to Oracle, provided that the
Divested Entity is not a competitor of Oracle and the Divested Entity agrees in
writing to the terms and conditions of this Ordering Document. During this
period, the Divested Entity may use the Programs for either their business
operations or Customer’s business operations. If the Divested Entity wishes to
continue its use of the Programs at the end of the time period specified above,
the Divested Entity must execute a mutually agreeable Ordering Document with
Oracle which will govern its use of the Programs.
Customer has expressed to Contractor its concern that the Amended Terms may
require Customer to make payment to Oracle for an unsatisfied Contractor
obligation or liability to Oracle. Contractor represents that as of June 30,
2005, the annual maintenance fee for the billing portion for the Third Party
Billing Software under the License Agreement equals One Hundred Forty Two
Thousand, Three Hundred Twenty Five Dollars ($142,325) (the “Maintenance Fee”),
subject to a four percent (4%) annual escalation (the “Escalation Factor”).
9.3 Agreement to Establish Letter of Credit
In order to resolve any remaining concerns of the parties with respect to the
Third Party Billing Software, Customer and Contractor hereby agree as follows:

  a.   Contractor will cause an amendment to the License Agreement to
incorporate in substantial form the Amended Terms.     b.   Contractor shall
agree that it will assign the License Agreement to the Customer without recourse
if requested by the Customer upon the occurrence of an Assignment Event, and
such refusal to assign the License Agreement to the Customer shall be reason for
a draw of the full amount of the Letter of Credit by Customer.     c.  
Contractor will establish a single Letter of Credit for the benefit of the
Customer, but not the Subscribing Customer, in the aggregate amount of the
greater of (i) $200,000 or (ii) the amount of the Maintenance Fee subject to the
Escalation Factor (such greater amount the “Escrow Amount”).     d.   The Escrow
Amount shall be available for the sole purpose of Customer making payment to
Oracle in satisfaction of unsatisfied Contractor obligations or liabilities
under the License Agreement, and for no other purpose.     e.   Contractor will
notify the Customer of any material change in either (a) the Maintenance Fee or
(b) the Escalation Factor within thirty (30) days after receipt by Contractor of
written notification from Oracle. Contractor shall use commercially reasonable
efforts to update the Escrow Amount of the Letter of Credit promptly to evidence
the modified Maintenance Fee and/or Escalation Factor, and provide that in the
event such Letter of credit cannot be updated, such failure shall be reason for
a draw of the Escrow Amount by the Customer     f.   Contractor shall use
commercially reasonable efforts to implement the Letter of Credit as specified
herein within sixty (60) days after the last day of execution below.

CONFIDENTIAL

Page 6



--------------------------------------------------------------------------------



 



              Statement of Work No. 50 (NE)   September 1, 2006
SOW:
  o   No    
 
  þ   Yes    

In consideration of the foregoing, Customer hereby acknowledges and agrees as of
the SOW Effective Date that the Third Party Billing Software, with the exception
of Customized Modules prepared by Contractor, including any Customized Modules
that may be created in the future, and which are not otherwise subject to third
party rights, are not subject to the escrow requirements of Section 9.4 under
the current Master Agreements, including by way of SOW11. The rights and
obligations of Contractor and Customer under this Paragraph 9.3 shall not be
affected by Contractor’s choice of vendor for the Third Party Billing Software,
so long as Contractor otherwise complies with the requirements set forth in this
Paragraph 9.3.
10.0 MISCELLANEOUS
10.1 Except as specifically modified and amended hereby, all the provisions of
the Master Agreement and the User Agreements entered into with respect thereto,
and all exhibits and schedules thereto, shall remain unaltered and in full force
and effect in accordance with their terms. From and after the SOW Effective Date
hereof, any reference in the Master Agreement to itself and any Article, Section
or subsections thereof or to any Exhibit thereto, or in any User Agreement to
itself or to the Master Agreement and applicable to any time from and after the
SOW Effective Date hereof, shall be deemed to be a reference to such agreement,
Article, Section, subsection or Exhibit, as modified and amended by this. From
and after the SOW Effective Date, Statement of Work shall be a part of the
Master Agreement, including its Exhibits, and, as such, shall be subject to the
terms and conditions therein. Each of the respective Master Agreements with
respect to separate Service Areas remains an independent agreement regarding the
rights and obligations of each of the Parties thereto with respect to such
Service Area, and neither this SOW nor any other instrument shall join or merge
any Master Agreement with any other, except by the express written agreement of
the Parties thereto.
10.2 This SOW may be executed in two or more counterparts and by different
parties hereto in separate counterparts, with the same effect as if all parties
had signed the same document. All such counterparts shall be deemed an original,
shall be construed together and shall constitute one and the same instrument.
10.3 If at any time hereafter a Customer, other than a Customer that is a party
hereto desires to become a party hereto, such Customer may become a party hereto
by executing a joinder agreeing to be bound by the terms and conditions of this
SOW, as modified from time to time.
10.4 This SOW is the joint work product of representatives of Customer and
Contractor; accordingly, in the event of ambiguities, no inferences will be
drawn against either party, including the party that drafted the Agreement in
its final form.
10.5 This SOW sets forth the entire understanding between the Parties with
regard to the subject matter hereof and supercedes any prior or contemporaneous
agreement, discussions, negotiations or representations between the Parties,
whether written or oral, with respect thereto. The modifications, amendments and
price concessions made herein were negotiated together and collectively, and
each is made in consideration of all of the other terms herein. All such
CONFIDENTIAL

Page 7



--------------------------------------------------------------------------------



 



              Statement of Work No. 50 (NE)   September 1, 2006
SOW:
  o   No    
 
  þ   Yes    

modifications, amendments and price concessions are interrelated and are
dependent on each other. No separate, additional or different consideration is
contemplated with respect to the modifications, amendments and price concessions
herein.
[THIS SPACE INTENTIONALLY LEFT BLANK]
CONFIDENTIAL

Page 8



--------------------------------------------------------------------------------



 



              Statement of Work No. 50 (NE)   September 1, 2006
SOW:
  o   No    
 
  þ   Yes    

IN WITNESS WHEREOF, the undersigned have executed this SOW:

          CONTRACTOR: NeuStar, Inc.
      By:   /s/ Michael O’Connor       Its:  VP-Customer Relations       
Date:   29 Jan 2007       

CUSTOMER: North American Portability Management, LLC, as successor in interest
to and on behalf of Northeast Carrier Acquisition Company, LLC

                By:   /s/ Melvin Clay       Its:  NAPM LLC Co-Chair       
Date:   10/23/06              By:   /s/ Tim Decker       Its:  NAPM LLC
Co-Chair        Date:   1/26/07       

Page 10